Case 3:19-cv-00014-DWD Document 106 Filed 04/12/21 Page 1 of 25 Page ID #1068




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

 WENDY BROOKS,                               )
                                             )
                Plaintiff,                   )
                                             )
 vs.                                         )       Case No. 19-cv-14-DWD
                                             )
 FEDEX SUPPLY CHAIN, INC., and               )
 THEODORE SINGLETON,                         )
                                             )
                Defendants.                  )

                              MEMORANDUM AND ORDER

 DUGAN, District Judge:

        On November 7, 2018, Plaintiff Wendy Brooks filed this discrimination lawsuit

 against Defendants FedEx Supply Chain,



 (Doc. 1-1, p. 1). Plaintiff alleges violations under Title VII of the Civil Rights Act, 42 U.S.C.

                                                 Human Rights Act, 775 ILCS 5/1-101, et. seq



 4, 2019 (Doc. 1).

        Plaintiff originally brought four claims against Defendant FedEex for sexual

 harassment/hostile work environment and gender discrimination in violation of Title

 VII, along with related retaliation claims for reporting the alleged harassment and

 discrimination (Doc. 1-1). On April 18, 2019, this Court dismissed Pl

 gender discrimination and retaliation for reporting gender discrimination (Doc. 28).


                                                 1
Case 3:19-cv-00014-DWD Document 106 Filed 04/12/21 Page 2 of 25 Page ID #1069




 Therefore, only two claims remain against FedEx: Count I for sexual harassment/hostile

 work environment and Count II for retaliation for reporting sexual harassment/hostile

 work environment (Doc. 28). Plaintiff also proceeds on three counts against Singleton:

 Count V for sexual harassment/hostile work environment in violation of the IHRA;

 Count VI for retaliation for reporting sexual harassment/hostile work environment in

 violation of the IHRA, and Count VII for intentional infliction of emotional distress (Doc.

 1-1; Doc. 28).

        Now before the Court is the motion for summary judgment filed by Defendant

 FedEx (Doc. 86) and memorandum in support (Doc. 87). Plaintiff timely opposed the

 motion (Docs. 97, 98), and FedEx replied (Doc. 99). Defendant Singleton also filed a pro

 se response to the motion for summary judgment (Doc. 96) and asked the Court to dismiss



 For the reasons detailed below, Defendant



                                      BACKGROUND

        The following facts are not genuinely disputed. On June 24, 2013, FedEx hired

 Plaintiff as a full-time Sanitation Teammate in Edwardsville, Illinois (Doc. 97, p. 1).

 Plaintiff has worked continuously for FedEx since 2013 and is still employed with FedEx

 (Doc. 97, p. 2). As a Sanitation Teammate, Plaintiff earned $16.49 per hour (Doc. 97, p. 1).

 Brooks was promoted to a Lift Truck Operator in September 2019 and received a pay

 increase to $17.25 per hour (Doc. 97, p. 2).



                                                2
Case 3:19-cv-00014-DWD Document 106 Filed 04/12/21 Page 3 of 25 Page ID #1070




        Defendant Singleton also wo



 (Id.). Singleton left his employment with FedEx in February 2018 (Doc. 87-6, p. 2).



 did not have the ability to hire, fire, or independently discipline Brooks (Doc. 87-4, pp. 17,

 64). However, Singleton assisted with training some employees, was able to delegate

 certain work to employees, including Plaint

 which are similar to safety checks (Doc. 87-4, p. 64; Doc. 87-6, pp. 3, 21-25). Plaintiff and

 Singleton, along with other FedEx teammates generally joked around with each other

 (Doc. 97, p. 5; Doc. 87-4, p. 67).

                          Harassment Allegations against Singleton

        Plaintiff maintains that she was sexually harassed by Defendant Singleton (Doc.

 87-4, p. 16). Between 2016 and 2017, Plaintiff alleges that Singleton made multiple

 inappropriate comments to her and engaged in unwanted and inappropriate physical

 touching of Brooks (Doc. 97, p. 4). Plaintiff also alleges two separate isolated incidents

 involving Singleton. The first occurred in 2016, when Defendant Singleton allegedly




                                                   ately 40 feet away from Plaintiff in the

 FedEx warehouse when Plaintiff was riding on the back of a supervisor cart (Doc. 87-4,



 allegations and testified that he never inappropriately touched Plaintiff (Doc. 87-6, p. 49,

                                               3
Case 3:19-cv-00014-DWD Document 106 Filed 04/12/21 Page 4 of 25 Page ID #1071




 16). Singleton also testified that he did not make inappropriate comments to Plaintiff,



                        Id.).



        FedEx maintains written policies, provides training, and avenues to report sexual

 harassment (Doc. 97, p. 1).

 alleged inappropriate actions and comments to Human Resources (Doc. 97, pp. 4-5; Doc.

 87-4, p. 106). Plaintiff did not originally repo

 Resources in 2016 (Doc. 97, p. 8). However,

                                   end shift supervisor, Kirk Stoner (Doc. 97, pp. 56). Stoner

 advised Plaintiff to submit a written statement to Human Resources (Doc. 97, p. 6). Stoner

                                ement into Human Resources (Doc

 then fiancé, and FedEx co-worker, James DeMoro, also called the corporate Human



                                                      n asked Plaintiff if he was in trouble, to

                                                                          Id.).



                                                    ff, DeMoro, Singleton, and their co-worker

 William Tegtmeier (Doc. 97, pp. 6-7). Plaintiff testified that Singleton made a sexual hip

 thrusting move directed at Plaintiff (Doc. 87-4, pp. 7-8). Singleton testified that his gesture



 seated at the time (Doc. 87-6, pp. 4-5). Upon

                                                4
Case 3:19-cv-00014-DWD Document 106 Filed 04/12/21 Page 5 of 25 Page ID #1072




                                               unsubstantiated because the witnesses had

                                                                   (Doc. 97, p. 7). Singleton,



 Harassment and Anti-Discrimination and Acceptable Conduct policies, and to attend a



 counseling was issued on May 11, 2017 (Doc. 97, p. 7; Doc. 87-6, pp. 12-13).

                   April-July 2017 Plaintiff Works in the Welcome Center

        In or about April 2017, and after Plaintiff filed her compla

                                                s Welcome Center for a training opportunity

 (Doc. 97, pp. 13-14). FedEx maintains that this position was only temporary and was to

 provide Plaintiff with a training opportunity so she could apply for a permanent pick

 clerk position in the future (Doc. 97, pp. 13-14). However, Plaintiff testified that she was

 not originally aware that this position was temporary, but believed she was transferred

 to undergo training for a permanent pick clerk position (Doc. 97, p. 14; Doc. 87-4, pp. 150-

 152, 154). Plaintiff returned to her position in the warehouse in late June or early July of

 2017 (Doc.87-4, p. 154). After returning to the warehouse, Plaintiff testified that she tried

 to apply for a pick clerk position, however, FedEx has no record of Brooks applying for a

 position. (Doc. 97, p. 15). Plaintiff testified that she expressed interest in open positions

 to Sandbach and Marsoun (Id.). On one occasion, Plaintiff claims that Marsoun threw her

 application in the trash (Doc. 97, p. 15). Plaintiff also testified that she did not follow up

 with Sandbach or Marsoun about the open positions (Doc. 87-4, pp. 154, 160-166).

 Plaintiff did not apply for any other positions in 2017 or 2018 (Doc. 97, p. 16). However,

                                               5
Case 3:19-cv-00014-DWD Document 106 Filed 04/12/21 Page 6 of 25 Page ID #1073




 Plaintiff was promoted to a Lift Truck Operator in September 2019 and continues to work

 for FedEx in this position (Doc. 97, pp. 2, 16-17).

                 June-July 2017 Investigation of

        In June or July 2017, Human Resources firs



 workplace altercation occurred                               fiancé, DeMoro, and another

 coworker, Jason Wernsman (Doc. 97, p. 8). Plaintiff also submitted a written statement

 about the altercation on July 8, 2017 (Doc. 97, p. 8). In her written statement about the

 DeMoro/Wernsman altercation, Plaintiff allege

 Singleton was selling DVD movies and sent pictures of the movies to Plaintiff (Doc. 97, p.

 8). The pictures allegedly included one ca                            aintiff maintains was

 a penis picture (Doc. 97, p. 8).

        Plaintiff testified that Singleton sent the same picture to her coworkers, Angie

 Roberson and Sheila Gleason. However, both Roberson and Gleason denied that they had

 received inappropriate pictures from Singleton (Doc. 97, p. 9). FedEx District Human



 interviewed 13 employees. (Doc. 97, pp. 8-9). Plaintiff was unable to provide FedEx with

 a copy of the alleged inappropriate picture because her phone was lost in a lake (Doc. 97,

                                               gations were unsubstantiated (Doc. 97, p. 9).

 After July 2017, Plaintiff testified that Singleton only spoke to her in a professional

 manner regarding work related matters (Doc. 97, p. 9; Doc. 87-4, pp. 31-32). Singleton left

 his employment with FedEx in February 2018 (Doc. 87-6, p. 2)

                                               6
Case 3:19-cv-00014-DWD Document 106 Filed 04/12/21 Page 7 of 25 Page ID #1074




                         Retaliation Allegations against Marsoun

        Brooks alleges that her direct supervisor, Brian Marsoun, retaliated against her for

                                                  . 97, pp. 11-12). Plaintiff testified that she

                                              ng in 2015 or 2016, and before her complaints

 against Singleton (Doc. 97, p. 12). However, following her reports in 2017, Plaintiff claims

 Maruson began retaliating against her by issuing false verbal and written disciplinary



                                ions for other positions (Doc. 97, pp. 11-13). Although

 Singleton was not a manager, Plaintiff speculates that Marsoun retaliated against her for

 complaining about Singleton because Singleto

 Brian Marsoun, Linda Sandbach, and Steve Perkins), which according to Plaintiff, meant

 that if she complained about one member of this group, th



        On July 28, 2017, Marsoun issued Plaintiff a verbal counseling for failing to check

 the restroom prior to entry for cleaning (Doc. 97, pp. 11-12). Plaintiff denies the factual

 allegations leading to this verbal counseling (Doc. 87-4, pp. 41-45). Instead, Plaintiff

 claims that her coworker, Mary Strickland, falsely reported that she was in the bathroom

 before Plaintiff began cleaning                              sciplinary action (Doc. 97, pp.

 1112; Doc. 97-1, pp. 17-20; Doc. 87-4, pp. 41-45). Plaintiff testified that she believed



 attitude towards Plaintiff changed negatively leading Strickland to lie to Marsoun in

 order that Plaintiff would receive disciplinary action (Doc. 97, pp. 11-12; Doc. 97-1, pp.

                                              7
Case 3:19-cv-00014-DWD Document 106 Filed 04/12/21 Page 8 of 25 Page ID #1075




 17-20). The July 28, 2017 discipline Plaintiff received from Marsoun did not impact

                                                 f claims it influenced her promotion to other

 positions (Doc. 97, pp. 12-13). Plaintiff, however, testified that she could not identify a

 specific position for which she applied for that was denied because of this disciplinary

 action (Doc. 97-1, p. 45).

        From approximately September 27, 2018 through January 16, 2019, Brooks applied

 for and took approved FMLA leave (Doc. 97, p. 10). Plaintiff claims she was terminated

 in approximately late 2018 while on approved FMLA leave (Doc. 97-1, pp. 42-44).

                                imony, she was out on FMLA in 2018, but having issues

 getting in touch with Marsoun about her leave and approval to come back to work (Doc.

 97-1, p. 41; Doc. 87-4, p. 68). When Plaintiff was waiting to hear from Marsoun, she

 received a call from Human Resources Manager Wolf, who informed Plaintiff that she

 was following-up with Plaintiff because Wolf

 termination and leave (Doc. 97-1, p. 43; Doc. 87-4, p. 68). Plaintiff testified that as a result

 of her conversation with Wolf, she was not actually terminated, and instead her leave was

 extended and she could return to work after her leave ended (Doc. 97-1, pp. 43-44; Doc.

 87-4, p. 68).

                                  EEOC and IDHR Charges

        On August 9, 2017, Plaintiff filed charges with the United States Equal

 Employment Opportunity



 13, 17). In her EEOC charge, Plaintiff alleged continuing discrimination, harassment, and

                                                8
Case 3:19-cv-00014-DWD Document 106 Filed 04/12/21 Page 9 of 25 Page ID #1076




 retaliation beginning from April 2017 (Doc. 1-1, pp. 13-14). More specifically, Plaintiff

 alleged, that while she was employed with FedEx, she was subjected to numerous sexual

 harassment and hostile work environment incidents, including physical touching by

                                                ing this harassment and discrimination, she

 FedEx retaliated against her (Id.). The EEOC issued a right to sue letter on August 13,

 2018, stating that after its investigation, the EEOC was unable to conclude that the charge

 established statutory violations (Doc. 1-1, p. 15).

        The IDHR issued its Notice of Substantial Evidence and Notice of Dismissal of

                                                   p. 22). IDHR found substantial evidence of




 assault, and battery (Doc. 1-1, p. 28). During the IDHR investigation, Plaintiff described

 both sexual comments and physical touching incidents that occurred from January 2017

 through July 20, 2017 (Doc. 1-1, p. 29). Plaintiff

 with the front of his full body against the front of her body, and touched her breasts in

 December 2016 (Doc. 1-1, p. 29).      Plaintiff alleged that Singleton would make sexual

                                                                          Singleton was bent

 over cleaning (Doc. 1-1, p. 29). Plaintiff claimed that Singleton made these comments

 approximately twice a week from January 2016 through April 2017 (Doc. 1-1, p. 29).

 Plaintiff also alleged that

 thrusted his pelvis at her in April 2017 (Doc

 elaborates on these incidents (Doc. 87-4, pp. 38-40).

                                               9
Case 3:19-cv-00014-DWD Document 106 Filed 04/12/21 Page 10 of 25 Page ID #1077




                                    LEGAL STANDARD




 dispute as to any material fact and the movant

 Spurling v. C & M Fine Pack, Inc., 739 F.3d 1055, 1060 (7th Cir. 2014). Once the moving

 party has set forth the basis for summary judgment, the burden then shifts to the

 nonmoving party who must go beyond mere a

                                                   Celotex Corp. v. Catrett, 477 U.S. 317, 322-24

 (1986). To establish a genuine issue of material fact, the nonmoving party must offer more

                                                                      Payne v. Pauley, 337 F.3d

 767, 773 (7th Cir. 2003) (citing                             , 497 U.S. 871, 888 (1990)).

        In determining whether a genuine issue of fact exists, the Court must view the

 evidence and draw all reasonable inferences in favor of the party opposing the motion.

 See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986); Bennington v. Caterpillar Inc.,

 275 F.3d 654, 658 (7th Cir. 2001); Midwest Imports, Ltd. v. Coval, 71 F.3d 1311, 1313, 1317



                                                                                     See Faas v.

 Sears, Robuck & Co., 532 F.3d 633, 640-41 (7th Cir. 2008). The nonmovant cannot simply

 rely on its pleadings; the nonmovant must present admissible evidence that sufficiently

 shows the existence of each element of its case on which it will bear the burden of proof

 at trial. Midwest Imports, Ltd., 71 F.3d at 1317. If a party fails to properly address another




                                              10
Case 3:19-cv-00014-DWD Document 106 Filed 04/12/21 Page 11 of 25 Page ID #1078




 is factually unsupported, it should be disposed of on summary judgment. Celotex, 477 U.S.

 at 323-24.



 the evidence, pondering the nuances and incons

 D.Z. v. Buell, 796 F.3d 749, 756 (7th Cir. 2015) (citing                                     , 24

 F.3d 918, 920 (7th Cir. 1994); see also Boss v. Castro, 816 F.3d 910, 914 (7th Cir. 2016) (courts

 are not required to scour the record looking for factual disputes or piece together

 appropriate arguments). Instea

 on the evidence of record, there is any material dispute of fa                             Buell,

 796 F.3d at 756.

                                         DISCUSSION

                                                      oyment practice by an employer to

 discriminate against any individual with respect to [her] compensation, terms,



                                                      Meritor Sav. Bank, FSB v. Vinson, 477 U.S.

 57, 65-66 (internal quotations omitted). A Title VII discrimination claim requires a

 showing that an adverse employment action was motivated by discriminatory animus.

 Boss v. Castro, 816 F.3d 910, 916 (7th Cir. 2016). The statute also forbids employers from

 retaliating against employees for complaining about prohibited discrimination. Boss, 816

 F.3d at 916.




                                                11
Case 3:19-cv-00014-DWD Document 106 Filed 04/12/21 Page 12 of 25 Page ID #1079




          Count I: Sexual Harassment/Hostile Work Environment against FedEx

        Sexual harassment is a form of discrimination that Title VII prohibits. Meritor Sav.

 Bank, FSB, 477 U.S. at 65-66. To establish a prima facie case of sexual harassment under



 harassment was based on her sex; 3) the harassment was sufficiently severe or pervasive

 so as to alter the condition of her employment and create a hostile or abusive atmosphere;

                                                        Boumehdi v. Plastag Holdings, LLC, 489 F.3d

 781, 788 (7th Cir. 2007);                                      , 406 F.3d 895, 902 (7th Cir. 2005).

 The Seventh Circuit considers hostile enviro

                                Boss, 816 F.3d at 920 (citing Ellis v. CCA of Tenn. LLC, 650 F.3d

 640, 647 (7th Cir. 2011) and Hall v. City of Chicago

 should not carve up the incidents of harassment and then separately analyze each

 incident, by itself, to see if each rises to th

        The record before the Court is far from conclusive as to the first two elements, but

 by reviewing the record in the light most favorable to Plaintiff, and by taking all

 reasonable inferences in her favor, the Court finds that there are triable issues of material

 fact as to the first two elements. The parties further dispute the third and fourth prongs

                                                         work environment, and whether there is

 any basis to impute employer liability.




 subjectively offensive to Plaintiff) could not have created a hostile work environment

                                                   12
Case 3:19-cv-00014-DWD Document 106 Filed 04/12/21 Page 13 of 25 Page ID #1080




 because they were not objectively offensive. The Court disagrees. To demonstrate a

 hostile work atmosphere

 objectively and subjectively offensive. See Boumehdi



 accordingly, construing all reasonable inferenc

 could find that Plaintiff perceived her environment as hostile. Boumehdi, 489 F.3d at 788

 (citing Hostetler v. Quality Dining, Inc., 218 F.3d 798, 807 (7th Cir. 2000) recognizing that a

 jury reasonably could find, based on an em

 employee perceived her environment as hostile)).

        As for the objective element, courts:

        look to several factors to determine whether alleged harassment was
        objectively offensive, including the frequency of the conduct; its severity;
        whether it was physically threatening or humiliating, or a mere offensive

                                                     vulgar banter, tinged with sexual

        environment that a reasonable person would find intolerable.

 Boumehdi, 489 F.3d at 788 (citing                                  , 50 F.3d 428, 430 (7th Cir.

                                                 d conduct is not objectively offense because

 Brooks limited her complaints against him to



 incidents to FedEx Indeed, Plaintiff confirmed in her deposition that she did not actually

 report every complaint she had of Singleton to FedEx (Doc. 87-4, p. 106), and the first

 complaint Plaintiff made to FedEx was in April 2017 (Doc. 87-4, p. 25).



                                                13
Case 3:19-cv-00014-DWD Document 106 Filed 04/12/21 Page 14 of 25 Page ID #1081




           However, the record currently before the Court indicates that Brooks alleged

 ongoing sexual comments and physical touching incidents with Singleton from

 approximately December 2016 through July 20, 2017 (Doc. 1-1; Doc. 87-4, pp. 24, 37-39).

 It is appropriate for the Court to consider harassing incidents that occur outside the EEOC

 limitations period as long as one harassing incident occurred within the period. Bannon

 v. Univ. of Chicago, 503 F.3d 623, 629 (7th Cir. 2007). In her EEOC charge, and the IDHR

 investigation report, Brooks described both sexual comments and physical touching

 incidents that occurred from January 2017 through July 20, 2017 (Doc. 1-1, p. 29). Such



 against the front of her body, and touching her breasts in December 2016; making sexual



 cleaning approximately twice a week from January 2016 through April 2017; and

                                                    uary 2017 (Doc. 1-1, p. 29). Plaintiff also

                                                                          It is appropriate for

 the Court to consider these statements as relevant here, see Boss, 816 F.3d at 914-15, and



 38-40).

           While Defendant Singleton denies that he made inappropriate comments or

 inappropriately touched Plaintiff (Doc. 87-6, p. 4-9, 16) and FedEx argues that these

 incidents are not objectively offense, at the summary judgment

                                                the nuances and inconsistencies, and decide

                       Buell, 796 F.3d at 756 (internal citations omitted). Instead, the Court

                                               14
Case 3:19-cv-00014-DWD Document 106 Filed 04/12/21 Page 15 of 25 Page ID #1082




                                                  d on the evidence of record, there is any

                                                     Id. Plaintiff alleged that she received

 unwelcomed sexual comments approximately twice a week for a period of 16 months

 (Doc. 1-1, p. 29), and testified to a handful of incidents of unwanted physical touching in



 87-4, pp. 38-39).




                                                                                               See

 Boumehdi, 489 F.3d at 789 (concluding that a jury



 enough to create a hostile work environment); see also McPherson v. City of Waukegan, 379

 F.3d 430 (7th Cir. 2004) (physical assault creates an objectively hostile work environment).




 and with what frequency, and whether such comments and actions created a hostile work

 environment.

                                     Employer Liability

        Plaintiff, however, must still demonstrate a basis for employer liability for



                                                    arkins v. Civil Constructors of Ill., Inc., 163

 F.3d 1027, 1032 (7th Cir. 1998). When a supervisor is the harasser, the employer is

                                             15
Case 3:19-cv-00014-DWD Document 106 Filed 04/12/21 Page 16 of 25 Page ID #1083




 generally vicariously liable for the hostile environment. Id.

 entrust mere co-employees with any significant authority with which they might harass

 a victim, employers are liable                                      only when they have been

 negligent either in discovering                                    Id. (internal quotations and

 citations omitted).

        The parties dispute whether Singleton was

 Plaintiff admits that Singleton was not her direct supervisor and did not have the

 authority to hire or fire her (Doc. 97, p. 5; Doc. 87-4, pp.17, 64). However, Plaintiff testified



 including that he was able to direct Plaintiff to do certain tasks, and could request that

                                                     pp. 39-40). Further, Brooks testified that



                                                ors, and specifically Marsoun (Doc. 87-4, pp.

 41-44). FedEx maintains that Singleton had no independent authority over Brooks and

 was simply her coworker.

                                                      art that denotes more than an individual

 with a higher rank, a superior title, or some oversight duties. Rather, a supervisor for

 purposes of Title VII must have the power to directly affect the terms and conditions of

                                                     will generally have the authority to hire,

 promote, demote, discipline or                            Jaheh v. City. Of Cook, 678 F.3d 560,

 568 (7th Cir. 2012) (internal citations and quotations omitted). The Supreme Court defines

 supervisors under Title VII as those who

                                                16
Case 3:19-cv-00014-DWD Document 106 Filed 04/12/21 Page 17 of 25 Page ID #1084




 employment actions against the victim, i.e.                            change in employment

 status, such as hiring, firing, failing to promote, reassignment with significantly different

                                                                              Vance v. Ball State

 Univ.,

                  Nischan v. Stratosphere Quality, LLC, 865 F.3d 922, 930 (7th Cir. 2017); Jaheh,

 678 F.3d at 568.




                                               Montgomery v. Am. Airlines, Inc., 626 F.3d 382,

 390 (7th Cir. 2010). Accordingly, the ability to di                          ay activities is not

 enough, standing alone, to make Singleton a supervisor under Title VII. Id. Instead, the




 supervisor, and training a plaintif                                   Id.

          In Doe v. Oberweis Dairy, 456 F.3d 704, 716-17 (7th Cir. 2006) (decided before Vance

 v. Ball State Univ., 570 U.S. 421, 423 (2013)), the Seventh Circuit described an instance

 where an employee with no authority to fire another could be considered a supervisor for

 Title VII purposes. Indeed, in Doe, the employee had some supervisory duties and some

 disciplinary authority, but no ability to fire another employee. Id. at 716-17. However,

 the Seventh Circuit likened him to a supervisor because he was often the only supervisory

 employee present in the workspace, and the actual supervisor/boss would have taken

                                                17
Case 3:19-cv-00014-DWD Document 106 Filed 04/12/21 Page 18 of 25 Page ID #1085




                                     over the other employees, rather than conducting an

 investigation into any complaints. Id.

        Brooks concedes that Singleton was not her supervisor and did not have the power

 to hire or fire her (Doc. 97, p. 3; Doc. 87-4,

 Singleton had some supervisory roles over her, and perhaps unofficial influence over her

 actual supervisors and the rest of the management team, simply do not suffice so to make

 Singleton a supervisor under Title VII, and no reasonably jury could find otherwise.



 Singleton could discipline Plaintiff, and even if he was authorized to request it

 disciplinary actions, Plaintiff has not presented any evidence in the record to suggest that



 hers and disciplined Plaintiff without first conducting an investigation into her

 complaints. And, significantly, Plaintiff has failed to come forward with any evidence




       Therefore, whether FedEx has employer liability here turns on whether FedEx was

                                                                     Parkins, 163 F.3d 1032;

 see also Tyburski                                       ployee is a coworker rather than a

                                              if it was negligent in controlling working



 taking place, such as not monitoring the workplace, failing to respond to complaints,

                                             18
Case 3:19-cv-00014-DWD Document 106 Filed 04/12/21 Page 19 of 25 Page ID #1086




 failing to provide a system for complaints, or effectively discouraging complaints. Vance,

 570 U.S. at 448-49. Further, employers are not ge

 harassment unless the employee makes a concerted effort to inform the employer that a

                   Jajeh v. Cty. of Cook

 employer is aware of workplac

 appropriate corrective action reasonably likely to prevent the harassment from

              Id. (quoting Vance, 570 U.S. at 471).

        Here, Plaintiff has failed to put forth evidence of negligence on the part of FedEx.

 Instead, the evidence in the record indicates that Brooks did not make a concerted effort



 Plaintiff made her first complaint to FedEx in April 2017, despite FedEx having policies

 and practices in place for Plaintiff to report harassment. Then, once Plaintiff submitted

                                                                dEx in April 2017, FedEx took

 prompt action to investigate her claims and to discipline Singleton.

        Similarly, although Plaintiff did not actu

                                                      the incident from Plaintiff in July 2017,

 FedEx again took prompt action                                   claims. Further, after these

 investigations, Plaintiff admitte

 in July 2017. Accordingly, FedEx was not neglig

 alleged harassment. Plaintiff has therefore failed to demonstrate a material fact so that a

 reasonable jury could conclude that there is a basis for employer liability against FedEx



                                              19
Case 3:19-cv-00014-DWD Document 106 Filed 04/12/21 Page 20 of 25 Page ID #1087




   Count II: Retaliation for Reporting Sexual Harassment/Hostile Work Environment
                                      against FedEx

        Title VII further prohibits employers from discriminating against employees who

 oppose prohibited employment practices. Boumehdi

                                                                                 Id.

 direct method, a plaintiff can prove retaliation by presenting direct evidence of 1) a

 statutorily protected activity; 2) an adverse action taken by the employer; and 3) a causal

 connection between the two. Id. (citing Sitar v. Ind. Dep't of Transp., 344 F.3d 720, 728 (7th

                                                    iff may [also] offer circumstantial evidence

 of intentional retaliation, including evidence of suspicious timing, ambiguous statements,

 behavior toward or comments directed at other employees in the protected group, and

 other bits and pieces from which an inferenc

 Id. (citing Troupe v. May Dep't Stores Co., 20 F.3d 734, 736 (7th Cir.1994)).

        Plaintiff proceeds under the direct method of proof.            Here, Plaintiff offered

 evidence that she complained of Single

 that her direct supervisors knew of these complaints. These complaints qualify as

 protective activity. Plaintiff then argues that

 supervisor, Marsoun, retaliated against her for filing these complaints by taking certain

 adverse actions against her. Plaintiff also briefly argues that Marsoun, himself, was

 sexually harassing or discriminating against Plaintiff. However, as this Court has already


                                               20
Case 3:19-cv-00014-DWD Document 106 Filed 04/12/21 Page 21 of 25 Page ID #1088




                                               nder discrimination and related retaliation

                                              lated only to the harassment actions taken by



 does not support her allegations of sexual harassment claims against Maruson, because

 she explicitly testified that she was only asserting sexual harassment claims against

 Singleton (Doc. 87-4, p. 16).

        Accordingly, to succeed on her retaliation claim, Plaintiff must demonstrate that

 the alleged retaliatory actions taken by Marsoun were adverse employment actions, and

 that those actions had some causal relationship to her reports of discrimination against

 Singleton. Plaintiff claims she suffered at least three adverse employment actions: when

 Marsoun took disciplinary actions, including the disciplinary report against her in July

                                                     application for the pick clerk position

 away; and when Marsoun allegedly terminated Plaintiff while she was on FMLA leave.

 However, the facts in the record do not support a finding that any of these actions

 amounted to adverse employment actions.           For purposes of Title VII, an adverse

                                                ange in employment status, such as hiring,

 firing, failing to promote, reassignment with significantly different responsibilities, or a

                                                      Bell v. E.P.A., 232 F.3d 546, 554 (7th Cir.

 2000) (citing Burlington Indus. v. Ellerth, 524 U.S. 742 (1998)).       The action must be

                                                   onvenience or an alteration of job

                                                  , 282 F.3d 456, 465 (7th Cir. 2002); see also



                                             21
Case 3:19-cv-00014-DWD Document 106 Filed 04/12/21 Page 22 of 25 Page ID #1089




 Smart v. Ball State Univ.                                       not everything that makes an

 employee unhappy is an actionable adve

        Plaintiff has not offered evidence that any of the alleged actions Marsoun took were

 adverse employment actions.         Indeed, Plaintiff testified that she had issues with

                                approximately 2015 or 2016 (Doc. 87-4, p. 17). As for the

 disciplinary reports, even assuming that Marsoun issued her multiple verbal and written

 warnings in addition to the July 2017 disciplinary report 1, Plaintiff conceded that these

 disciplinary reports did not impact her sanitation job, and she was not denied any

 promotions based on these reports (Doc. 87-4,

 Marsoun threw her pick clerk application away are also disputed. However, even



 job application away, Plaintiff has not provided any evidence that she otherwise

 attempted to apply for the pick clerk position. Indeed, Plaintiff testified that she did not

 follow up with Sandbach about the position, and Plaintiff offered no evidence that she

 resubmitted the application after finding it in the trash bin, or that she was qualified for

 the open position (Doc. 87-4, pp. 52-54).



 concedes that she was not actually terminated and received all of her allotted leave time.

 Moreover, the alleged termination occurred in approximately December 2018, nearly 18




 1FedEx disputes that Plaintiff was issued any verbal or written warnings other than the July 2017
                                                                                               the
 employment file was not submitted in the record before the Court
                                                22
Case 3:19-cv-00014-DWD Document 106 Filed 04/12/21 Page 23 of 25 Page ID #1090




 months from when she first reported her complaints against Singleton, and 10 months

 after Singleton left his employment with FedEx.          Accordingly, Plaintiff failed to

 demonstrate a material fact so that a reasonable jury could conclude that she suffered an

 adverse employment action in connection to her reporting her claims against Singleton.

       Even if Plaintiff did suffer an adverse employment action, she has not presented

 any evidence that the alleged retaliatory actions taken by Marsoun were related to

 Plaintiff filing her harassment claim against Singleton. To establish a causal link of a



                                                  the adverse employment

 there was some other inference to suggest discriminatory intent. Boumehdi, 489 F.3d at

 493. Here, Plaintiff has simply provided no evidence that any

 directly resulted from complaints against Singleton. While Plaintiff speculates that all of

 her coworkers and immediate supervisors were aware of her complaints against



 complaints against Singleton.




 conclusory statements connecting Marsoun and Singleton. Indeed, Singleton testified

 that he did not ask Marsoun, or any other supervisor, to take disciplinary actions against

 Plaintiff (Doc. 87-6, pp. 22-23). Plaintiff does not refute this testimony. Accordingly,

                              is simply not enough to establish a causal link between



                                             23
Case 3:19-cv-00014-DWD Document 106 Filed 04/12/21 Page 24 of 25 Page ID #1091




 demonstrate a material fact so that a reasonable jury could conclude that she suffered an

 adverse employment action in connection to her reporting her claims against Singleton,

 Defendant FedEx is also entitled to summary ju


                                 Claims against Singleton

        Plaintiff also proceeds on three counts against Singleton: Count V for hostile work

 environment sexual harassment in violation of the IHRA; Count VI for retaliation for

 reporting hostile work environment sexual harassment in violation of the IHRA, and

 Count VII for intentional infliction of emotional distress (Doc. 28). As further described

 above, the Court already found that there are material disputes of facts concerning



 the issues related to these specific claims. Therefore, based on the record presently before

 the Court, the Court cannot readily make any dispositive findings at this time, although




                            ngleton at this time.




                                             24
Case 3:19-cv-00014-DWD Document 106 Filed 04/12/21 Page 25 of 25 Page ID #1092




                                  DISPOSITION

           For the above-stated

 (Doc. 86) is GRANTED. The Clerk shall enter judgment in favor of Defendant FedEx,

 and against Plaintiff Wendy Brooks.   Plai                     t Defendant Singleton

 remain.

       SO ORDERED.

       Dated: April 12, 2021



                                              DAVID W. DUGAN
                                              United States District Judge




                                         25
